2.	Applicant’s election without traverse of the invention of Group I, claims 1-9, 11, and 12, in the reply filed on October 20, 2020 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2020.
Applicant’s election of the species in which X is C=O; Y---Z is option (a) as recited in claim 3; and R1 is Ala-Ala-Ala in the reply filed on October 20, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on October 20, 2020.
	Dependent claim 7 is not currently re-joinable with amended independent claim 1, because claim 1 is not generic to claim 7.  In particular, the compounds of claim 7 in which R1 is 2-methyl thiazol-5-yl carbonyl are not embraced by amended claim 1.  If this group were to be deleted from the definition of R1 in claim 7, claim 7 would then be re-joined with the other elected claims for examination on the merits.
	Search and examination has been extended to all of the species encompassed by claims 1, 3-5, 9, 11, 12, and 16, which have been examined on the merits in their entirety.
3.	The substitute specification filed March 22, 2021 has been entered.
	Page 2 of the response filed March 22, 2021 contains a proposed amendment to the specification plus a proposed amendment to the Abstract.  The proposed amendment to the specification is duplicative of one of the changes made in the substitute specification filed March 22, 2021.  Further, there is no established procedure for simultaneously filing an amendment to the specification under 37 CFR 1.121(b) and under 37 CFR 1.125.  Accordingly, the amendment to the specification as set forth at page 2 of the response filed March 22, 2021 has not been entered.
	The proposed amendment to the Abstract filed March 22, 2021 has not been entered because it was not submitted on a separate sheet not including other parts of the application or other material.  See 37 CR 1.72(b).  Upon re-submission of the Abstract in appropriate format, the objection to the abstract repeated in section 5 below will be overcome.
4.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons:
	Amino acid sequences subject to the sequence disclosure rules are present at, e.g., page 18, line 27; and page 33, lines 6, 7, 13, and 17.  A SEQ ID NO must be inserted after every occurrence of a sequence subject to the sequence disclosure rules.  See 37 CFR 1.821(d).
	Correction is required.
	The Sequence Listing filed March 22, 2021 is approved.
5.	The abstract of the disclosure is objected to because of the presence of legal phraseology “said” at line 3; because “ethynyl” is misspelled at line 6; and because “maybe” at line 6 should be re-written as two words “may be”.  Correction is required.  See MPEP § 608.01(b).
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1, 3-5, 9, 11, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Formula (I) as recited in claim 1 shows R1 and X to be two separate groups.  Claim 1 also defines R1 to be a tripeptide.  Accordingly, Formula (I) as defined in claim 1 appears to require the presence of a C(=O)-C(=O), a C(=O)-C(=S), or a C(=O)-B-OH group, wherein the initial C(=O) is from the C-terminal amino acid of the tripeptide, and the second C(=O) or the C(=S) or B-OH groups are from X.  However, compounds comprising C(=O)-C(=O), C(=O)-C(=S), or C(=O)-B-OH groups are rare, and it is unclear that Applicant intends these structures for the claimed compounds.  It is possible that Applicant intends for X to provide the carbonyl group of the C-terminal amino acid of the tripeptide.  Compare, e.g., originally filed claims 2 and 7.  However, with this interpretation, it is unclear how to interpret the claimed compounds when X is C=S or B-OH, because such compounds would not actually be tripeptides.  Clarification of the intended claim scope is required.
8.	Claims 1, 3-5, 9, 11, 12, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The amendments to the claims overcome the prior art rejections set forth in sections 12-15 of the Office action mailed December 7, 2020.  In particular, with respect to Abdel-Meguid et al (U.S. Patent Application Publication 2005/0143317), compound 97 of Abdel-Meguid et al is distinguished by the amendment to claim 1, which requires the presence of particular amino acids not present in compound 97.  Compound 98 of Abdel-Meguid et al does meet the amino acid requirements of amended claim 1, because compound 98 comprises Leu as its N-terminal amino acid, and because the “and/or” terminology at claim 1, part (a), line 2, means that the middle and C-terminal amino acids can then be any amino acid.  However, claim 1 defines R1 using “consists of” language, i.e. “R1 is a peptidic group, wherein said peptidic group consists of three α-amino acids”, and the (R)-α-methyl-4-bromobenzylaminocarbonyl group attached to the  N-terminal amino acid of compound 98 is excluded by the “consists of” language.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
April 21, 2021